Department of Justice. Opinion to Mr. Benjamin G. Eynon, Registrar of Motor Vehicles, Department of Highways.
Campbell, 1st Dep. Att’y-Gen.,
— This department has your request for an opinion upon the two following questions:
1. Can the holder of a motor-vehicle operator’s license issued by this Commonwealth legally operate a motor-vehicle within this Commonwealth which is not registered herein or being operated under Pennsyvlania license plates or tags, but which is duly registered in another state and is being operated under its license plates and tags?
2. Can the holder of a motor-vehicle operator’s license issued by some other state, but who is not so licensed by this Commonwealth, legally operate a motor-vehicle within this Commonwealth which is registered herein and is being operated under Pennsylvania license plates or tags?
Section 10 of the Act of June 30, 1919, P. L. 678, as amended by the Act of June 14, 1923, P. L. 718, 732, provides that: “No person shall operate a motor-vehicle upon any public highway of this Commonwealth until such person shall have obtained from the department a license or permit for such purpose.”
Section 1 of the Act of June 30, 1919, P. L. 678, is as follows: “Except as is hereinafter provided for non-residents, ... no motor-vehicles shall be operated upon any public highway in this Commonwealth until such motor-vehicles shall have been registered with the State Highway Department of this Commonwealth.”
Section 4 of the said Act of 1919, as last amended by the Act of June 14, 1923, P. L. 718, 724, is as follows: “No motor-vehicle shall be operated under any other registration plates than those of its own registration, . . . except as is provided in this act for non-residents. . . .”
Section 8 of said Act of 1919, as last amended by the said Act of 1923, on page 726, provides: “Non-residents of this State shall be exempt from the provisions of this act as to the registration of motor-vehicles and the licensing of motor-vehicle - operators for the same time and to the same extent as like exemptions are granted residents of this State under the laws of the foreign country, state, territory or Federal district of their residence: Provided, that they shall have complied with the provisions of the law of the foreign coun*558try, state, territory or Federal district of their residence relative to the registration of their motor-vehicles and licensing of motor-vehicle operators, and shall conspicuously display the registration plates as required thereby, and have in their possession the registration certificate issued for such motor-vehicle.”
Under the first two quoted provisions of the motor-vehicle laws of this State there are two conditions, both of which must be complied with before a motor-vehicle can be operated herein: (a) The vehicle must have a Pennsylvania registration and display Pennsylvania license plates; and (b) the operator must hold a Pennsylvania license authorizing him personally to operate a motor-vehicle.
However, under the reciprocity provisions of section 8 (supra), either or both of these conditions shall be suspended for a limited time, in the case of non-residents, upon the possession of a proper license and license plates for the motor-vehicle or of a proper license for the operator, as the case may be, from a foreign state and the compliance with the other conditions therein specified.
The purpose of requiring such vehicles to be registered and licensed and to carry identification plates is for the purpose of supervision of the vehicle, and especially to provide a means whereby persons who may be injured in property or person by a motor-vehicle shall be able to identify the owner liable for any negligence that may have caused such injury.
The purpose of requiring operators to be licensed is primarily to prevent those that are not qualified from operating a motor-vehicle upon the highways.
The purpose of the reciprocity clause is to obviate all the trouble and inconvenience and expense which would result to residents of one state, when they wish to travel for a short time in another state, if they are required to procure licenses for the vehicle and for the operator in each state into which they travel. The theory is that the state of residence has a record of the license of the vehicle and operator, which is available to the officials and citizens of other states upon request, which records are easily found upon presentation of the license number, and that the state issuing an operator’s license has investigated the qualifications of the operator and issued his license with due care.
Why should a resident of New Jersey who wishes to travel in Pennsylvania be refused permission because his operator is licensed in Pennsylvania, when he would be granted such permission if his operator’s license was issued by New Jersey? All of the aforesaid purposes are met when his operator has a Pennsylvania license as well as when he has a New Jersey license. Our operators are no less qualified when operating a New Jersey car than when operating a Pennsylvania car. Or why should an Ohio motor-vehicle owner visiting in Pittsburgh not be permitted to avail himself of the services of his host, licensed in Pennsylvania and familiar with the City of Pittsburgh, its streets and police regulations?
On the other hand, if we permit a New York operator to drive a New York car in this State, there seems to be no reason why, under the reciprocity agreement, he should not be permitted for a short time while in this State to drive a Pennsylvania car. There is no difference in the motor-vehicles and his qualifications as an operator are not based upon the source of the license of the vehicle.
I am, therefore, of the opinion:
(1) That the holder of a motor-vehicle operator’s license issued by this Commonwealth can, for a limited time, legally operate a motor-vehicle within this *559Commonwealth which is not registered herein and is not being operated under Pennsylvania license plates, provided it is duly licensed by a state with which the reciprocity provisions of section 8 of the Act of June 30, 1919, P. L. 678, as amended by the Act of June 14, 1923, P. L. 718, are in force, and provided that there shall be conspicuously displayed upon such motor-vehicle the registration plates as required by the state by which it is licensed.
(2) That the holder of a valid motor-vehicle operator’s license issued by some other state with which the reciprocity provisions of said section 8 are in force, but who is not so licensed by this Commonwealth, can, for a limited time, legally operate a motor-vehicle within this Commonwealth which is duly registered herein and is being operated under Pennsylvania license plates. Such operator should carry with him proof of the authority issued to him by his state to operate a motor-vehicle.
The time limit of such authority under both (1) and (2) is to be determined in each individual case by the length of time the state in which said motor-vehicle or operator, as the case may be, is licensed shall grant the like privilege to residents of this State.
From C. P. Addams, Harrisburg, Pa.